DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 17-19 are subject to objection because of the following informalities.
Regarding claim 17, the terms “a first resistance compensating patterns” and “a second resistance compensating patterns” are grammatically incorrect. It is recommended that the article “a” be deleted in both instances. The term “the first compensating patterns” appears to refer back to the term “first resistance compensating patterns”. It is recommended for consistency that the term “the first compensating patterns” be amended to “the first resistance compensating patterns”. Claims 18-19 depend from claim 17 and share the objection.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the terms “the second winding pattern” and “the first winding pattern” lack clear antecedent basis. It is unclear based on the text whether these are intended to introduce new limitations or are intended to further limit the elements of first resistance compensating patterns and second resistance compensating patterns from claim 17.
Regarding claim 19, the terms “the second winding pattern” and “the first winding pattern” lack clear antecedent basis. It is unclear based on the text whether these are intended to introduce new limitations or are intended to further limit the elements of first resistance compensating patterns and second resistance compensating patterns from claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-5, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0129551 A1 (“Lee”) in view of US 2016/0266713 A1 (“Hashida”).
Regarding claim 1, Lee teaches a touch sensing unit (Figs. 12-13, 16-17), comprising:
a first row of touch electrodes extending in a first direction (Fig. 12 at bottom TEd);
a first column of touch electrodes extending in a second direction perpendicular to the first direction and crossing the first row of touch electrodes (Fig. 12 at left-most TEs);
a first touch line connected to a first end of the first row of touch electrodes (Fig. 12 at TLd connected to bottom row); and
a second touch line connected to a first end of the first column of touch electrodes (Fig. 12 at left-most TLs connected to bottom of first column), and
wherein the first touch line and the second touch line are adjacent to each other (Fig. 12 at TLd, TLs), and
wherein the first touch line includes a first winding pattern adjacent to the second touch line (Fig. 12 at TLd, TLs).
Lee does not expressly teach wherein the first winding pattern being a pattern that includes at least three sections that extend in the first direction that are each separated from each other by sections that extend in the second direction. However, Hashida teaches a first winding pattern being a pattern that includes at least three sections that extend in a first direction that are each separated from each other by sections that extend in a second direction ([88], [91]-[92]). The suggestion to modify the teaching of Lee by the teaching of Hashida is present in that Lee teaches touch lines needing to travel different distances, while Hashida teaches that touch lines needing to travel different distances can be modified so that the resistance differences are reduced by adjusting the total path length ([91-[92]). The motivation is to improve accuracy (Hashida [92]). Thus, before the effective filing date of the current application, the combination of Lee and Hashida would have rendered obvious, to one of ordinary skill in the art, the limitation of the first winding pattern being a pattern that includes at least three sections that extend in the first direction that are each separated from each other by sections that extend in the second direction.
Regarding claim 4, Lee further teaches a second row of touch electrodes extending in the first direction (Fig. 12 at a TEd above a TEd cited as first row); and
a third touch line connected to a first end of the second row of touch electrodes (Fig. 12 at TLd connected to second row), and
wherein the first row of touch electrodes and the second row of touch electrodes are disposed in the second direction crossing the first direction (Fig. 12 at TEd);
the third touch line is longer than the second touch line (Fig. 12 at TLd: the touch lines connected to higher rows are longer); and
the third touch line has a second winding pattern in the plan view (Fig. 12 at TLd).
Regarding claim 5, Lee further teaches wherein the second winding pattern is shorter than the first winding pattern (Fig. 12 at left most TLs). The combination of Lee and Hashida renders obvious wherein the first touch line includes a first winding pattern, as explained above regarding claim 1. The second touch line including a second winding pattern is still shorter than the first pattern.
Regarding claim 11, Lee further teaches
a third row of touch electrodes extending in the first direction (Fig. 12 at a TEd above a TEd cited as second row);
a fourth row of touch electrodes extending in the first direction (Fig. 12 at a TEd above a TEd cited as third row);
a fourth touch line connected to a first end of the third row of touch electrodes (Fig. 12 at TLd connected to third row);
a fifth touch line connected to a first end of the fourth row of touch electrodes (Fig. 12 at TLd connected to fourth row); wherein:
the first row of touch electrodes, the second row of touch electrodes, the third row of touch electrodes, and the fourth row of touch electrodes are disposed in the second direction (Fig. 12 at TEd);
the fourth touch line is longer than the third touch line (Fig. 12 at TLd: the touch lines connected to higher rows are longer);
the fifth touch line is longer than the fourth touch line (Fig. 12 at TLd: the touch lines connected to higher rows are longer); and
each of the fourth touch line and the fifth touch line has a winding pattern in the plan view (Fig. 12 at TLd).
Regarding claim 16, Lee teaches a third touch line connected to a second end of the first column of touch electrodes, wherein the third touch line has a winding pattern in the plan view (Fig. 12 at TLs connected to first column at top).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0129551 A1 (“Lee”) in view of US 2016/0266713 A1 (“Hashida”) as applied to claim 1 above, and further in view of US 2015/0160756 A1 (“Polishchuk”).
Regarding claim 2, Lee does not expressly teach a guard line between the first touch line and the second touch line. However, Polishchuk teaches a guard line between a first touch line and a second touch line ([23]-[26]; Figs. 2, 3). The suggestion to modify the teaching of Lee by the teaching of Polishchuk is present as both teach touch sensing devices with touch lines in peripheral areas. The motivation is to improve signal quality. Thus, before the effective filing date of the current application, the combination of Lee, Hashida and Polishchuk would have rendered obvious, to one of ordinary skill in the art, the limitations of a guard line between the first touch line and the second touch line.
Regarding claim 3, Lee further teaches a touch driving circuit (Figs. 1, 12, 13) is configured to supply a driving signal to the first touch line (Figs. 12, 13 at TLd), and sense capacitance between the first row of touch electrodes and the first column of touch electrodes through the second touch line (Figs. 12, 13 at TLs). Polishchuk further teaches a touch driving circuit configured to supply a ground voltage to the guard line ([23]-[26]; Figs. 2, 3). The rationale for combining these two references is explained above. Thus, before the effective filing date of the current application, the combination of Lee, Hashida, and Polishchuk would have rendered obvious, to one of ordinary skill in the art, the limitations that a touch driving circuit is configured to supply a driving signal to the first touch line and a ground voltage to the guard line, and sense capacitance between the first row of touch electrodes and the first column of touch electrodes through the second touch line.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0129551 A1 (“Lee”) in view of US 2016/0266713 A1 (“Hashida”) as applied to claim 4 above, and further in view of US 2018/0182822 A1 (“Seo”).
Regarding claim 6, Lee does not expressly teach wherein each of the first touch line and the second touch line has a first layer and a second layer disposed on the first layer, and wherein the first winding pattern and the second winding pattern are disposed on the same layer with first layer. However, Seo teaches that sensing and driving touch lines may have a first layer and a second layer disposed on the first layer (Figs. 6, 9), wherein a pattern of a first touch line and a pattern of the second touch line are disposed on the same layer with first layer (Figs. 3, 5, 6, 8, 9). The suggestion to modify the teaching of Lee by the teaching of Seo is present as both teach touch sensing devices with touch lines in peripheral areas. The motivation is to implement the lines in a device assembled in layers. Thus, before the effective filing date of the current application, the combination of Lee, Hashida, and Polishchuk would have rendered obvious, to one of ordinary skill in the art, the limitations wherein each of the first touch line and the second touch line has a first layer and a second layer disposed on the first layer, and wherein the first winding pattern and the second winding pattern are disposed on the same layer with first layer.
Claims 7, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0129551 A1 (“Lee”) in view of US 2016/0266713 A1 (“Hashida”) as applied to claim 4 above, and further in view of US 2017/0083137 A1 (“Kurasawa”).
Regarding claim 7, Lee further teaches wherein the third touch line includes: a first portion overlapping the first row of touch electrodes in the first direction (Fig. 5 at TLd connected to second row: TLd extends downward from second row past first row, where it overlaps the first row in the first direction, i.e. along the left side in the horizontal direction); and a second portion overlapping the second row of touch electrodes in the first direction (Fig. 5 at TLd connected to second row: TLd overlaps with second row as it connects with second row as it extends horizontally).
Lee does not expressly teach wherein a width of the second portion is larger than a width of the first portion. However, Kurasawa teaches wherein a width of the second portion is larger than a width of the first portion (Fig. 10 at RM, L or Fig. 12 at BP2, L2). The suggestion to modify the teaching of Lee by the teaching of Kurasawa is present as both teach touch panels with peripheral touch lines. The motivation is to improve electric field shielding ([106], [115]). Thus, in view of the dates of the references, the combination would have been obvious to one of ordinary skill in the art before the effective filing date of the current application.
Regarding claim 8, Lee further teaches wherein the second portion overlaps a portion of the first touch line in the second direction (Fig. 12 at TLd as extends horizontally from second row overlaps with TLd as extends horizontally from first row), and wherein the portion of the first touch line overlaps the first row of touch electrodes in the first direction (Fig. 12 at TLd as extends horizontally from first row). Kurasawa also further teaches wherein the second portion overlaps a portion of the first touch line in the second direction (Fig. 10 at both RMs or Fig. 12 at BP2, BP1), and wherein the portion of the first touch line overlaps the first row of touch electrodes in the first direction (Fig. 10 at RM or Fig. 12 at BP1). The rationale for combining is explained above. Thus, before the effective filing date of the current application, the combination of Lee, Hashida, and Kurasawa would have rendered obvious, to one of ordinary skill in the art, the limitations wherein the second portion overlaps a portion of the first touch line in the second direction and wherein the portion of the first touch line overlaps the first row of touch electrodes in the first direction.
Regarding claim 10, Kurasawa further teaches wherein each of the first portion and the second portion extends in the second direction (Fig. 12 at L2 portion overlapping first row, BP2), and the third touch line further includes a connection portion between the first portion and the second portion (Fig. 12 at L2 between BP2 and L2 portion overlapping first row).
Claims 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0129551 A1 (“Lee”) in view of US 2016/0266713 A1 (“Hashida”) as applied to claim 11 above, and further in view of obviousness to try.
Regarding claim 12, Lee teaches wherein the fifth touch line includes:
a first portion overlapping the third row of touch electrodes in the first direction (Fig. 12 at TLd connected to fourth row: TLd extends downward from fourth row past third row, where it overlaps the third row in the first direction, i.e. along the left side in the horizontal direction); and
a second portion overlapping the fourth row of touch electrodes in the first direction (Fig. 12 at TLd connected to fourth row: TLd overlaps with fourth row as connects with fourth row).
Lee does not expressly teach wherein a width of the first portion is substantially the same as a width of a portion of the fourth touch line which overlaps the third row of touch electrodes in the first direction. However, there are only three possibilities, equal, greater than, or less than, and it would have been obvious for one of ordinary skill in the art to try using the same width. The suggestion is present as the diagram used by Lee shows the same width for these portions (Fig. 12). The motivation is simplicity of implementation and manufacturing. Therefore, in view of obviousness to try, it would have been obvious for one of ordinary skill in the art to implement the limitation wherein a width of the first portion is substantially the same as a width of a portion of the fourth touch line which overlaps the third row of touch electrodes in the first direction.
Regarding claim 14, Lee further teaches wherein the second portion overlaps a portion of the third touch line in the second direction (Fig. 12 at TLd connecting to fourth row overlaps with portion of TLd connecting to second row).
Regarding claim 15, Lee further teaches wherein each of the first portion and the second portion extends in the second direction (Fig. 12 at TLd connected to fourth row: TLd extends downward from fourth row past third row, where it overlaps the third row in the first direction and overlaps with fourth row as connects with fourth row and as extends downward), and the fifth touch line further includes a connection portion between the first portion and the second portion (Fig. 12 at TLd connected to fourth row: between first portion and second portion, where does not overlap third row or fourth row).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0129551 A1 (“Lee”) in view of US 2016/0266713 A1 (“Hashida”) as applied to claim 12 above, and further in view of US 2017/0083137 A1 (“Kurasawa”).
Regarding claim 13,  Lee does not teach wherein a width of the second portion is larger than the width of the first portion. However, Kurasawa teaches wherein a width of the second portion is larger than the width of the first portion (Fig. 10 at RM, L; Fig. 12 at BP2, L1). The suggestion to modify the teaching of Lee by the teaching of Kurasawa is present as both teach touch devices with peripheral touch lines. The motivation is to improve electric field shielding ([106], [115]). Thus, before the effective filing date of the current application, the combination of Lee, Hashida, and Kurasawa would have rendered obvious, to one of ordinary skill in the art, the limitation wherein a width of the second portion is larger than the width of the first portion.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0129551 A1 (“Lee”) in view of US 2016/0266713 A1 (“Hashida”) and US 2015/0160756 A1 (“Polishchuk”).
Regarding claim 17, Lee teaches a touch sensing unit (Figs. 12-13, 16-17), comprising:
a first row of touch electrodes extending in a first direction (Fig. 12 at TEd);
a second row of touch electrodes extending in the first direction (Fig. 12 at a TEd above a TEd cited as first row);
a first column of touch electrodes extending in a second direction perpendicular to the first direction and crossing the first row of touch electrodes and the second row of the touch electrodes (Fig. 12 at left-most TEs);
a first touch line connected to a first end of the first row of touch electrodes (Fig. 12 at TLd connected to bottom row);
a second touch line connected to a first end of the first column of touch electrodes (Fig. 12 at left-most TLs connected to bottom of first column);
a third touch line connected to a first end of the second row of touch electrodes (Fig. 12 at TLd connected to second row).

wherein the first touch line includes a first winding pattern adjacent to the second touch line (Fig. 12 at TLd, TLs).
Lee does not expressly teach a guard line between the first touch line and the second touch line. However, Polishchuk teaches a guard line between a first touch line and a second touch line ([23]-[26]; Figs. 2, 3). The suggestion to modify the teaching of Lee by the teaching of Polishchuk is present as both teach touch sensing devices with touch lines in peripheral areas. The motivation is to improve signal quality. Thus, before the effective filing date of the current application, the combination of Lee and Polishchuk would have rendered obvious, to one of ordinary skill in the art, the limitations of a guard line between the first touch line and the second touch line.
Lee does not expressly teach wherein the first touch line includes first resistance compensating patterns, and the third touch line includes second resistance compensating patterns and wherein the first compensating patterns and the second resistance compensating patterns are disposed in a space defined by the guard line and the first touch line. However, Hashida teaches wherein a first touch line includes first resistance compensating patterns, and a third touch line includes second resistance compensating patterns ([88], [91]-[92]). The suggestion to modify the teaching of Lee by the teaching of Hashida is present in that Lee teaches touch lines needing to travel different distances, while Hashida teaches that touch lines needing to travel different distances can be modified so that the resistance differences are reduced by adjusting the total path length ([91-[92]). The motivation is to improve accuracy (Hashida [92]). Thus, before the effective filing date of the current application, the combination of Lee, Polishchuk, and Hashida would have rendered obvious, to one of ordinary skill in the art, the limitation wherein the first touch line includes first resistance compensating patterns, and the third touch line includes second resistance compensating patterns. As explained above, the combination of Lee and Polishchuk renders obvious a guard line between the first touch line and the second touch line. This means that the first touch line and the third touch line are disposed in a space defined by the guard line and the first touch line. In addition, as explained above, the combination of Lee and Hashida renders obvious that the first touch line includes first resistance compensating patterns, and the third touch line includes second resistance compensating patterns. Thus, the total combination renders obvious wherein the first compensating patterns and the second resistance compensating patterns are disposed in a space defined by the guard line and the first touch line. Thus, before the effective filing date of the current application, the combination of Lee, Polishchuk, and Hashida would have rendered obvious, to one of ordinary skill in the art, the limitation wherein the first compensating patterns and the second resistance compensating patterns are disposed in a space defined by the guard line and the first touch line.
Regarding claim 18, Lee does not expressly teach wherein a second winding pattern is shorter than a first winding pattern. However, Hashida teaches that touch lines needing to travel different distances can be modified so that the resistance differences are reduced by adjusting the total path length ([91-[92]). This provides the suggestion and motivation for a second winding pattern to be shorter than a first winding pattern, when the second winding pattern is part of a longer touch line and the first winding pattern is part of a shorter touch line. Thus, before the effective filing date of the current application, the combination of Lee, Polishchuk, and Hashida would have rendered obvious, to one of ordinary skill in the art, the limitation wherein a second winding pattern is shorter than a first winding pattern.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0129551 A1 (“Lee”) in view of US 2016/0266713 A1 (“Hashida”) and US 2015/0160756 A1 (“Polishchuk”) as applied to claim 17 and further in view of US 2018/0182822 A1 (“Seo”).
Regarding claim 19, Lee does not expressly teach wherein each of the first touch line and the second touch line has a first layer and a second layer disposed on the first layer, and wherein the first winding pattern and the second winding pattern are disposed on the same layer with first layer. However, Seo teaches that sensing and driving touch lines may have a first layer and a second layer disposed on the first layer (Figs. 6, 9), wherein a pattern of a first touch line and a pattern of the second touch line are disposed on the same layer with first layer (Figs. 3, 5, 6, 8, 9). The suggestion to modify the teaching of Lee by the teaching of Seo is present as both teach touch sensing devices with touch lines in peripheral areas. The motivation is to implement the lines in a device assembled in layers. Note that Lee teaches that the first touch line and second touch line comprise a first winding pattern and a second winding pattern (Fig. 12 at TLd, TLs). Lee and Hashida also render obvious resistance compensation patterns, as explained above. These patterns comprise winding patterns, as shown by Hashida ([88], Fig. 10). Thus, before the effective filing date of the current application, the combination of Lee, Hashida, Polishchuk, and Seo would have rendered obvious, to one of ordinary skill in the art, the limitations wherein each of the first touch line and the second touch line has a first layer and a second layer disposed on the first layer, and wherein the first winding pattern and the second winding pattern are disposed on the same layer with first layer.

Allowable Subject Matter
Claim 9 is subject to objection as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In particular, Applicant’s arguments do not apply in view of the newly cited secondary reference of Hashida, as explained above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148. The examiner can normally be reached M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gene W Lee/Primary Examiner, Art Unit 2692